                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,
                                                  NO. 3:18-cr-00095-SLG-DMS
                            Plaintiff,
                                                  ORDER GRANTING
      v.                                          MOTION TO MODIFY
                                                  CONDITIONS OF RELEASE,
KENNETH CURRIN SCHUCHMAN,                         ON SHORTENED TIME

                            Defendant.


      This Court has considered the agreed motion on shortened time, to modify the order

setting conditions of release. It is therefore,

      ORDERED that the request to hear the motion on shortened time is GRANTED.

      IT IS FURTHER ORDERED that the motion to modify the order setting conditions

of release is GRANTED. The order setting conditions of release, Dkt 36 and 37, are

modified as follows: (1) Mr. Schuchman shall reside at an Oxford House, located at 1297

N. 3rd St., St. Helens, OR 97051; (2) Mr. Schuchman shall participate in medication

management, care coordination and addiction IOP through Columbia Community Mental

Health [“CCMH”] and as recommended by that agency; (3) Mr. Schuchman shall continue

to cooperate with recommended medical services through Oregon Health Sciences

University [“OHSU”]; and, (4) Mr. Schuchman will be on GPS location monitoring through

United States Pretrial Services. All other conditions of the order setting conditions of

release remain in effect.

                                         /s/ Deborah M. Smith
                                         Honorable Deborah M. Smith
                                         Chief United States Magistrate Judge




           Case 3:18-cr-00095-SLG-DMS Document 47 Filed 02/20/19 Page 1 of 1
